Citation Nr: 0323551	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for dizziness.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the RO in 
Winston-Salem, North Carolina, which effectuated a June 2000 
Board decision granting service connection for dizziness.  A 
10 percent rating was assigned for "perforation of the right 
tympanic membrane with dizziness."  A timely notice of 
disagreement was filed that questioned the characterization 
of the disability as well as the rating assigned.  A 
September 2001 rating action awarded a separate 10 percent 
rating, effective March 30, 1995.  In May 2002 the RO awarded 
the veteran a 30 percent rating for dizziness and the 30 
percent rating has remained in effect until the instant 
appeal. 


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), the RO 
never advised the veteran of the VCAA, and the potential 
impact this law might have on his claim, specifically an 
increased rating for dizziness, despite the fact that 
supplemental statements of the case were prepared during that 
time allowing the RO opportunities to inform the veteran of 
VCAA.  This violation of due process must be addressed before 
the Board can undertake any action in this claim.

In view of the foregoing, the case is remanded for the 
following:
 
1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim of 
entitlement to a disability rating in 
excess of 30 percent for dizziness.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  The RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




